DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 04 May, 2021. After entry of the amendment claims 1, 2, 12, 15, 18, 47, and 50-55 are pending in the instant application. Claims 1, 2, 12, 15, 18, and 51-55 are currently under examination. This application contains claims 47 and 50 drawn to an invention nonelected with traverse.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 1, 2, 12, 15, and 18 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment and arguments.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


The previous rejection of claims 1, 2, 12 and 15 under 35 U.S.C. § 103 as being unpatentable over Brainard et al. (2009) in view of Crooks et al. (2015) and Kramer et al. (2005), is hereby withdrawn in response to Applicant’s amendment and arguments.

The previous rejection of claim 18 under 35 U.S.C. § 103 as being unpatentable over Brainard et al. (2009) in view of Crooks et al. (2015), Reiser et al. (2000) and Fikrig et al. (1990), is hereby withdrawn in response to Applicant’s amendment and arguments.

The previous rejection of claims 1, 2, 12 and 15 under 35 U.S.C. § 103 as being unpatentable over Sato et al. (2010) in view of Crooks et al. (2015) and Kramer et al. (2005), is hereby withdrawn in response to Applicant’s amendment and arguments.

The previous rejection of claim 18 under 35 U.S.C. § 103 as being unpatentable over Sato et al. (2010) in view of Crooks et al. (2015), Reiser et al. (2000) and Fikrig et al. (1990), is hereby withdrawn in response to Applicant’s amendment and arguments.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an MUST be submitted no later than the payment of the Issue Fee. Authorization for this examiner’s amendment and a ONE MONTH extension of time under 37 C.F.R. § 1.136(a) was provided by Dr. Michael J. Spellberg (Reg. No. 73,077) on 03 June, 2021. The Director has been authorized to charge Deposit Account No. 12-0600 (Attorney Docket No. 603891: UM9-204US) the required fee for this extension.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: GENERATION OF HUMAN ANTI-HIV-1 ENV MONOCLONAL ANTIBODIES WITH NEUTRALIZING ACTIVITY FROM HUMANIZED MICE INFECTED WITH HIV-1.

The TITLE has been amended to more accurately reflect the claimed invention.

-	Please cancel nonelected claims 47 and 50 without prejudice or disclaimer.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward a method of producing human antibodies or antibody fragments thereof comprising the steps of: a) administering a virus or virus-like particle to a non-human mammal comprising heterologous human immune cells, wherein the virus or virus-like particle comprises a nucleotide sequence encoding an HIV-1 env gene as set forth in SEQ ID NO: 15, and wherein the non-human mammal is a transgenic mouse that lacks mature lymphocytes and natural killer (NK) cells and comprises one or more engrafted human tissues selected from the group consisting of human fetal thymus tissue, human fetal liver tissue, and human CD34+ fetal liver cells; and b) isolating a population of mammalian immunoglobulin-producing cells from the non-human mammal, thereby producing the human antibodies or antibody fragments thereof, wherein the human antibodies are anti-H and VL mRNA of the cell population into a pooled population of VH and VL cDNA sequences; d) cloning the pooled population of DNA fragments into expression vectors; and e) expressing the cloned DNA fragments, thereby producing the antibodies or fragments thereof; or c) fusing the immunoglobulin-producing cells with myeloma cells to form parental hybridoma cells; and d) culturing the hybridoma cells, thereby producing the antibodies or antibody fragments thereof; -3-or c) fusing the immunoglobulin-producing cells with myeloma cells to form a population of parental hybridoma cells; d) culturing the population of hybridoma cells; e) reverse transcribing VH and VL mRNA of the cell population into a pooled population of VH and VL cDNA sequences; f) cloning the pooled population of DNA fragments into expression vectors and amplifying the cloned expression vectors; g) selecting a subpopulation of expression vectors which encodes antibodies or antibody fragments directed against a virus or virus-like particle encoded protein; and h) and amplifying the subpopulation selected, thereby producing the antibodies or antibody fragments thereof. In contrast to the prior art previously cited (Brainard et al., 2009; Crooks et al., 2015, Kramer et al., 2005, and Sato et al., 2010), Applicant has demonstrated that the claimed HIV-1 Env protein (JR-FL) when incorporated into a virion or virus-like particle (VLP), enables said virion or VLP to bind to and transduce dendritic cells with high efficiency thereby leading to a robust and protective immune response. In particular, neutralizing antibody (NAb) responses were observed in HIV-1 JR-FL-infected mice and these mice remained free of infection following challenge for at least 8 weeks. In contrast, HIV-1 JR-CSF-infected mice displayed sustained viral infection at weeks 4-8. Accordingly the HIV-1 Env JR-FL and JR-CSF proteins are not functionally equivalent. Accordingly the prior art neither teaches . Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions 

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               03 June, 2021